Fourth Court of Appeals
                                 San Antonio, Texas
                                      February 1, 2022

                                    No. 04-21-00024-CV

              FFGGP, INC., as trustee of the Windward Trace 9131 Land Trust,
                                         Appellant

                                              v.

   MTGLQ INVESTORS, LP, Rushmore Loan Management Services, LLC, and U.S. Bank
              National Association, as trustee of TIKI Series IV Trust,
                                     Appellees

                 From the 166th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2020-CI-02266
                       Honorable John D. Gabriel, Jr., Judge Presiding


                                       ORDER

Sitting:      Rebeca C. Martinez, Chief Justice
              Irene Rios, Justice
              Lori I. Valenzuela, Justice

       Appellees’ motions for rehearing and/or en banc reconsideration were due on January 27,
2022. On January 25, 2022, appellees timely filed an unopposed motion for extension of time
requesting a two-week extension to file their motions for rehearing and/or en banc
reconsideration. The request is granted. Appellees’ motions for rehearing and/or en banc
reconsideration are due no later than February 10, 2022.



                                                   _________________________________
                                                   Lori I. Valenzuela, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of February, 2022.



                                              ___________________________________
                                              Michael A. Cruz,
                                              Clerk of Court